      Case 4:18-cv-00284-RH-MJF Document 170 Filed 11/02/20 Page 1 of 1
                                                                            Page 1 of 1


           IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION


ROBERT J. SLUDER,

              Plaintiff,

v.                                            CASE NO. 4:18cv284-RH-MJF

GERALD AMATUCCI et al.,

              Defendants.

_____________________________/


                 ORDER DENYING THE MOTION TO DISMISS


       This case is before the court on the magistrate judge’s report and

recommendation, ECF No. 155. No objections have been filed. Upon

consideration,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted as the court’s

opinion. The defendant Dr. M. Rohana’s motion to dismiss, ECF No. 68, is denied.

The case is remanded to the magistrate judge for further proceedings.

       SO ORDERED on November 2, 2020.

                                       s/Robert L. Hinkle
                                       United States District Judge



Case No. 4:18cv281-RH-MJF
